          Case 1:20-cv-05976-AJN Document 5 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                10/30/2020

 Joel Shine,

                        Plaintiff,
                                                                               20-cv-5976 (AJN)
                –v–
                                                                                    ORDER
 Benefytt Technologies, Inc., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       In light of the notice of voluntary dismissal filed August 13, 2020, all pending

conferences are adjourned sine die. This case remains closed.


       SO ORDERED.


Dated: October 23, 2020                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
